Citation Nr: 1815984	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-32 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right knee or lower extremity disability.

2.  Entitlement to service connection for a left knee or lower extremity disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1955 to June 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2018, the Veteran was afforded a Travel Board hearing with the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has right and left knee or lower extremity disorders that are related to an in-service motor vehicle accident (MVA).  In his June 2015 claim, the Veteran indicated he suffered an MVA during service in 1957.  He stated he was only treated for his injuries in the infirmary at the base in Charleston.  He indicated he was assigned to drive (two) van vehicles in a transportation pool from Georgia to South Carolina and two elbow tow bars were not attached.  He stated the elbow bars were flung over to a wooded area and he was injured, including to his legs.  He further indicated in a June 2016 statement that the Charleston infirmary attended to his "cut" legs and did not investigate further injury.

The Veteran's service treatment records contain no evidence of right or left leg complaints, treatment or diagnosis.  There is also no evidence in the service records of an MVA.  The Board notes, however, the August 1955 enlistment examination and May 1958 separation examination both indicated a right knee scar.  Additionally, evidence of post-service current lower extremity treatment is found in the VA treatment records.  A December 2001 VA treatment record showed reports of bilateral knee pain and indicated degenerative joint disease (DJD) of the knees.

The Veteran reported being injured during service and that the lower extremity disorders from such continued thereafter.  He has not yet been afforded a VA examination in regard to these claims.  The Board finds that the low threshold requirement has been met for a VA examination, and that a remand is required to address the nature and etiology of any identified right and left knee or lower extremity disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In light of the remand, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from June 2017, to include from the Providence VA Medical Center.

2.  Then, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any diagnosed right and left knee or lower extremity disorders.  The entire claims file should be reviewed by the examiner and all necessary testing should be conducted.

The examiner is to identify all current right and left knee or lower extremity disabilities.

The examiner then must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified right and/or left knee or lower extremity condition had its onset during, or is otherwise related to, service, to include the Veteran's reported in-service MVA.

A complete rationale should be provided for the opinions.

3.  Finally, readjudicate the appeal.  If any benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

